Citation Nr: 1030842	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a May 2010 videoconference Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.


FINDINGS OF FACT

1. The Veteran's hearing acuity in his right ear does not meet 
the definition of hearing loss as defined by VA regulations.  

2. The Veteran's claimed tinnitus and hearing loss of the left 
ear have not been shown to be etiologically related to in-service 
noise exposure; or initially manifested within a year of 
separation from service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2. The criteria for the establishment of service connection for 
bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic neurological 
disorders such as sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

II. Service connection for right ear hearing loss

Before service connection may be granted for hearing loss, such 
hearing loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The record contains three recent audiological measurements of 
hearing acuity.  

The VA examination report, dated May 2008, included an 
audiological evaluation measured by pure tone thresholds, in 
decibels.  The evaluation was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
25
25
15
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

The Veteran also submitted a private audiology report, dated July 
2009, which included a measurement of hearing acuity as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
-
25
LEFT
20
20
15
25
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The most recent audiogram is from March 2010 VA treatment 
records.  The measurements of hearing acuity were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
15
25
LEFT
15
25
15
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The record does not show that the Veteran's hearing impairment 
meets the VA criteria defining hearing loss for the right ear.  
38 C.F.R. § 3.385.  Without evidence showing hearing loss in the 
right ear as defined by VA regulations, the claim must be denied.  
Id.; See Degmetich v. Brown, 104 F. 3d. 1328, 1332 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III. Service connection for left ear hearing loss and bilateral 
tinnitus

Evidence

Service treatment records are unremarkable for any complaints 
regarding tinnitus or hearing loss symptoms.  The Veteran reports 
that he experienced in-service noise exposure.  The record 
confirms that he served as a flight operations specialist and 
served in Vietnam.  The Board finds the Veteran credible in his 
reports of in-service noise exposure.  

The Veteran underwent a VA audiology examination in May 2008.  
The examiner reviewed the claims file and interviewed the 
Veteran.  The Veteran reported experiencing periodic tinnitus in 
both ears, describing it as "crickets" and "whistling" type 
noises.  He could not recall the date of onset.  The Veteran 
confirmed in-service noise exposure without hearing protection.  
He also affirmed having post-service noise exposure, but 
maintained that he always used hearing protection in his post 
service activities.  The examiner performed an audiological 
examination.  He determined that the Veteran had periodic 
tinnitus in both ears and mild sensorineual hearing loss in the 
left ear at 4000 Hz.  The examiner opined that it is less likely 
that bilateral tinnitus or hearing loss is related to in-service 
noise exposure.  He cited the lack of hearing complaints during 
service, responses in the March 2008 VA hearing loss 
questionnaire, and post-service noise exposure in forming his 
opinion.

The Veteran submitted an October 2008 statement from a friend 
stating that he served with the Veteran and observed him having 
hearing difficulties.  Additionally, in the notice of 
disagreement, the Veteran expressed concern that VA did not 
consider the futility in reporting hearing problems while 
stationed in Vietnam.  

A medical opinion from a private physician is of record.  In a 
July 2009 letter, J.R., MD, reviewed the Veteran's history and 
performed a clinical examination.  He determined that the Veteran 
had tinnitus and noise induced bilateral high-frequency hearing 
loss.  He opined that the hearing impairments were related to 
noise exposure during Vietnam.  In December 2009, the Veteran's 
representative submitted a questionnaire in which Dr. J.R. 
reaffirmed that it was more likely the Veteran's hearing 
impairments were related to service.

At the May 2010 videoconference hearing, the Veteran testified 
about his present hearing impairments.  He reported experiencing 
occupational noise exposure, but maintained that he always used 
hearing protection.  

Analysis

The Board finds that the evidence substantiates the Veteran's 
assertion that he experienced in-service noise exposure and 
presently has bilateral tinnitus and left ear hearing loss.  The 
remaining issue is determining whether the present hearing 
impairments are etiologically related to in-service noise 
exposure.  The Board must weigh all lay and medical evidence of 
record in making such a determination.  See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Although the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself; the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Id.

Regarding the Veteran's contentions that his hearing impairments 
are related to in-service noise exposure, the Board notes that 
the Veteran is competent to attest to factual matters of which he 
had first-hand knowledge, such as hearing difficulties or 
tinnitus symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005). However, the Veteran has not been shown to have 
the experience, education, or training, to report on the etiology 
of hearing impairments based on scientific principles.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 
581 Vet. App. 1313 (Fed. Cir. 2009).  Similarly, the Board is 
aware that D.L., who provided an October 2008 statement, has 
medical treatment experience.  However, he has not been shown to 
have educational qualifications in audiology or ear, nose, and 
throat medicine.  Thus, the Board considers both the Veteran's 
and his friend's statements regarding hearing impairments as 
competent lay evidence.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, these statements are not considered competent 
medical evidence showing a nexus.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
May 2008 VA examination report and the July and December 2009 
statements by Dr. J.R. are the only items considered competent 
medical evidence regarding the cause of the Veteran's hearing 
impairments.  These healthcare providers reach differing 
conclusions.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the preponderance of the evidence is against a finding of a 
nexus between current hearing impairments and in-service noise 
exposure for the reasons below.  

First, the Board finds it less plausible that following service 
the Veteran always used hearing protection that fully mitigated 
any harmful effects from post-service noise exposure.  Following 
service, the Veteran's occupation included noise exposure on a 
regular basis, and he also affirmed recreational motorcycle use.  
Nevertheless, he asserts that on every occasion for the past 
three decades he used hearing protection.  This contention 
appears inconsistent with the record as he did not have a noted 
hearing impairment at separation and did not seek medical 
treatment until over 30 years following separation.  Buchanan, 
supra.; See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
("the trier of fact should consider all of the evidence 
including . . . the amount of time that elapsed since military 
service, and any other facts.").  

Second, the record is inconsistent as to when the Veteran 
initially began experiencing tinnitus symptoms.  At the VA 
examination, the Veteran could not recall the onset of his 
tinnitus symptoms.  See id.  Notably, VA treatment records, dated 
in January 1998 and April 2003, show that healthcare providers 
noted that the Veteran denied having tinnitus.  These items weigh 
against any contention regarding a continuity of symptomatology.  
Id.; 38 C.F.R. § 3.303(b).    

The Board finds the competent medical evidence, when viewed in 
context of the entire record, weighs against the claim.  The 
negative medical opinion expressed in the May 2008 VA examination 
report was based on review of the record and clinical 
examination.  The examiner cited the lack of hearing loss shown 
at separation and the reports of post service noise exposure, 
albeit with reported hearing protection.  Meanwhile, Dr. J.R. did 
not explain why a hearing impairment would not be present at 
separation.  His conclusion that the Veteran had no post-service 
noise exposure is based upon the Veteran's self-reported history 
of wearing hearing protection that fully protected against any 
harmful effects, which as discussed above, the Board finds less 
plausible.  The transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, Dr. J.R.'s opinion is 
based on a doubtful premise.  

In sum, the Board concludes that the evidence weighs against a 
finding of a nexus between bilateral tinnitus and left ear 
hearing loss and in-service noise exposure.  The claims are 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.
  



IV. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2008 letter, 
prior to the date of the issuance of the appealed May 2008 rating 
decision.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in May 
2008 that was fully adequate for the purposes of adjudication.  
The VA examination report reflect a full review of the claims 
file, interview of the Veteran, clinical examination, and medical 
opinion by an appropriately qualified healthcare provider.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


